UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 96-2824



LEMUEL H. COX,

                                              Plaintiff - Appellant,

           versus


GUILFORD COUNTY BOARD OF EDUCATION,

                                               Defendant - Appellee,

           and


JOHN WRIGHT, as an agent of Guilford County
Schools,

                                                           Defendant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
Chief District Judge. (CA-95-678-2)


Argued:   June 6, 1997                        Decided:   July 1, 1997


Before WILKINSON, Chief Judge, MICHAEL, Circuit Judge, and MICHAEL,
Senior United States District Judge for the Western District of
Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.
ARGUED: Angela Newell Gray, GRAY, NEWELL & JOHNSON, L.L.P., Greens-
boro, North Carolina, for Appellant. Patricia Ellen Dowds, WOMBLE,
CARLYLE, SANDRIDGE & RICE, Charlotte, North Carolina, for Appellee.
ON BRIEF: Jim D. Cooley, WOMBLE, CARLYLE, SANDRIDGE & RICE, Char-
lotte, North Carolina; Jill R. Wilson, BROOKS, PIERCE, MCLENDON,
HUMPHREY & LEONARD, L.L.P., Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In 1993, by mandate of the General Assembly of North Carolina,

three public school systems -- the Guilford County Schools, the

Greensboro City Schools, and the High Point City Schools -- were

merged into one administrative unit, called the Guilford County

Schools.    The merger required a reduction in the administrative

staff.     At the time of the merger plaintiff-appellant Lemuel H.

Cox, age fifty-eight, was curriculum specialist in health and phy-

sical education for the Greensboro City Schools.    He applied for

that same administrative job in the newly merged system, but it was

awarded (on the recommendation of a selection committee) to a

thirty-one-year-old woman. Cox was reassigned to a position teach-

ing physical education, and he resigned after about a year.    Cox

then sued the Guilford County Board of Education, alleging that he

was rejected for the curriculum specialist’s position in the merged

system because of his age in violation of the Age Discrimination in

Employment Act, 29 U.S.C. § 621 et seq., and that he was construc-

tively discharged in violation of North Carolina General Statute

§ 143-422.2.    The district court granted summary judgment to the

Board on both claims, and Cox appeals.   After reviewing the joint

appendix and considering the briefs and arguments of counsel, we

affirm on the thorough and well-reasoned opinion of the district

court.     See Cox v. Guilford County Bd. of Educ., No. 2:95CV678

(M.D.N.C. Dec. 10, 1996).


                                 3
    AFFIRMED




4